Exhibit 99.3 FINANCIAL RESULTS Consolidated Financial Statements MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL INFORMATION The management of The Toronto-Dominion Bank and its subsidiaries (the “Bank”) is responsible for the integrity, consistency, objectivity and reliability of the Consolidated Financial Statements of the Bank and related financial information as presented. Canadian generally accepted accounting principles as well as the requirements of the Bank Act and related regulations have been applied and management has exercised its judgment and made best estimates where appropriate. The Bank’s accounting system and related internal controls are designed, and supporting procedures maintained, to provide reasonable assurance that financial records are complete and accurate and that assets are safeguarded against loss from unauthorized use or disposition. These supporting procedures include the careful selection and training of qualified staff, the establishment of organizational structures providing a well-defined division of responsibilities and accountability for performance, and the communication of policies and guidelines of business conduct throughout the Bank. Management has assessed the effectiveness of the Bank’s internal control over financial reporting as at October 31, 2011 using the framework found in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon this assessment, management has concluded that as at October 31, 2011, the Bank’s internal control over financial reporting is effective. The Bank’s Board of Directors, acting through the Audit Committee which is composed entirely of independent directors, oversees management’s responsibilities for financial reporting. The Audit Committee reviews the Consolidated Financial Statements and recommends them to the Board for approval. Other responsibilities of the Audit Committee include monitoring the Bank’s system of internal controls over the financial reporting process and making recommendations to the Board and shareholders regarding the appointment of the external auditor. The Bank’s Chief Auditor, who has full and free access to the Audit Committee, conducts an extensive program of audits. This program supports the system of internal control and is carried out by a professional staff of auditors. The Office of the Superintendent of Financial Institutions, Canada, makes such examination and enquiry into the affairs of the Bank as deemed necessary to ensure that the provisions of the Bank Act, having reference to the safety of the depositors, are being duly observed and that the Bank is in sound financial condition. Ernst & Young LLP, the independent auditors appointed by the shareholders of the Bank, have audited the effectiveness of the Bank’s internal control over financial reporting as at October 31, 2011 in addition to auditing the Bank’s Consolidated Financial Statements as of the same date. Their reports, which expressed an unqualified opinion, can be found on the following pages of the Consolidated Financial Statements. Ernst & Young have full and free access to, and meet periodically with, the Audit Committee to discuss their audit and matters arising there from, such as, comments they may have on the fairness of financial reporting and the adequacy of internal controls. W. Edmund Clark Colleen M. Johnston Group President and Group Head Finance and Chief Executive Officer Chief Financial Officer Toronto, Canada November 30, 2011 TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 1 INDEPENDENT AUDITORS’ REPORTS OF REGISTERED PUBLIC ACCOUNTING FIRM TO SHAREHOLDERS Report on Financial Statements We have audited the accompanying consolidated financial statements of The Toronto-Dominion Bank, which comprise the Consolidated Balance Sheet as at October 31, 2011 and 2010, and the Consolidated Statements of Income, Changes in Shareholders’ Equity, Comprehensive Income and Cash Flows for each of the years in the three-year period ended October 31, 2011, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of The Toronto-Dominion Bank as at October 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the three-year period ended October 31, 2011, in accordance with Canadian generally accepted accounting principles. Other matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), The Toronto-Dominion Bank’s internal control over financial reporting as of October 31, 2011, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated November 30, 2011 expressed an unqualified opinion on The Toronto-Dominion Bank’s internal control over financial reporting. Ernst & Young LLP Chartered Accountants Licensed Public Accountants Toronto, Canada November 30, 2011 TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 2 INDEPENDENT AUDITORS’ REPORTS OF REGISTERED PUBLIC ACCOUNTING FIRM TO SHAREHOLDERS Report on Internal Control under Standards of the Public Company Accounting Oversight Board (United States) We have audited The Toronto-Dominion Bank’s internal control over financial reporting as of October 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”). The Toronto-Dominion Bank’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control over Financial Reporting contained in the accompanying Management’s Discussion and Analysis. Our responsibility is to express an opinion on The Toronto-Dominion Bank’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board, United States (“PCAOB”). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, The Toronto-Dominion Bank maintained, in all material respects, effective internal control over financial reporting as of October 31, 2011, based on the COSO criteria. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the PCAOB, the Consolidated Balance Sheet of The Toronto-Dominion Bank as at October 31, 2011 and 2010 and the Consolidated Statements of Income, Changes in Shareholders’ Equity, Comprehensive Income and Cash Flows for each of the years in the three-year period ended October 31, 2011 of The Toronto-Dominion Bank and our report dated November 30, 2011 expressed an unqualified opinion thereon. Ernst & Young LLP Chartered Accountants Licensed Public Accountants Toronto, Canada November 30, 2011 TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 3 Consolidated Balance Sheet As at October 31 (millions of Canadian dollars, except as noted) ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Securities (Note 3) Trading (Note 2) Available-for-sale Held-to-maturity Securities purchased under reverse repurchase agreements (Note 3) Loans (Note 4) Residential mortgages Consumer instalment and other personal Credit card Business and government (Note 2) Debt securities classified as loans Allowance for loan losses (Note 4) ) ) Loans, net of allowance for loan losses Other Customers’ liability under acceptances (Note 4) Investment in TD Ameritrade (Note 8) Derivatives (Note 7) Goodwill (Note 9) Other intangibles (Note 9) Land, buildings, equipment, and other depreciable assets (Note 10) Current income tax receivable - Other assets (Note 11) Total assets $ $ LIABILITIES Deposits (Notes 12, 16) Personal $ $ Banks Business and government Trading Other Acceptances (Note 4) Obligations related to securities sold short (Note 2) Obligations related to securities sold under repurchase agreements (Note 3) Derivatives (Note 7) Current income tax payable - Future income tax liabilities (Note 25) Other liabilities (Note 13) Subordinated notes and debentures (Note 14) Liability for preferred shares (Note 15) 32 Non-controlling interests in subsidiaries (Note 17) Contingent liabilities, commitments and guarantees (Note 29) SHAREHOLDERS’ EQUITY Common shares (millions of shares issued and outstanding: 2011 - 902.4 and 2010 - 879.7) (Note 18) Preferred shares (millions of shares issued and outstanding: 2011 - 135.8 and 2010 - 135.8) (Note 18) Treasury shares - common (millions of shares held: 2011 - (1.4) and 2010 - (1.2)) (Note 18) ) ) Treasury shares - preferred (millions of shares held: 2011 - nil and 2010 - nil) (Note 18) - (1 ) Contributed surplus Retained earnings Accumulated other comprehensive income (loss) (Note 19) Total liabilities and shareholders’ equity $ $ Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 4 Consolidated Statement of Income For the years ended October 31 (millions of Canadian dollars, except as noted) Interest income Loans $ $ $ Securities Dividends Interest Deposits with banks Interest expense Deposits Subordinated notes and debentures Preferred shares and capital trust securities (Notes 15, 16) 38 37 94 Other Net interest income Non-interest income Investment and securities services Credit fees Net securities gains (losses) (Note 3) 75 ) Trading income (loss) (Note 20) 43 Service charges Loan securitizations (Note 5) Card services Insurance, net of claims (Note 21) Trust fees Other income (loss) ) Total revenue Provision for credit losses (Note 4) Non-interest expenses Salaries and employee benefits (Note 23) Occupancy, including depreciation Equipment, including depreciation Amortization of other intangibles (Note 9) Restructuring costs (Note 24) - 17 36 Marketing and business development Brokerage-related fees Professional and advisory services Communications Other Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for (recovery of) income taxes (Note 25) Non-controlling interests in subsidiaries, net of income taxes Equity in net income of an associated company, net of income taxes (Note 8) Net income Preferred dividends Net income available to common shareholders $ $ $ Average number of common shares outstanding (millions)(Note 26) Basic Diluted Earnings per share (dollars)(Note 26) Basic $ $ $ Diluted Dividends per share (dollars) Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 5 Consolidated Statement of Changes in Shareholders' Equity For the years ended October 31 (millions of Canadian dollars) Common shares (Note 18) Balance at beginning of year $ $ $ Proceeds from shares issued on exercise of stock options Shares issued as a result of dividend reinvestment plan Proceeds from issuance of new shares Shares issued on acquisitions (Note 8) - 54 - Balance at end of year Preferred shares (Note 18) Balance at beginning of year Shares issued - - Balance at end of year Treasury shares - common (Note 18) Balance at beginning of year ) ) ) Purchase of shares ) ) ) Sale of shares Balance at end of year ) ) ) Treasury shares - preferred (Note 18) Balance at beginning of year (1 ) - - Purchase of shares ) ) (6 ) Sale of shares 60 62 6 Balance at end of year - (1 ) - Contributed surplus Balance at beginning of year Net premium (discount) on sale of treasury shares 11 52 ) Stock options (Note 22) Balance at end of year Retained earnings Balance at beginning of year, as previously reported Net income due to reporting-period alignment of U.S. entities (Note 1) - - 4 Transition adjustment on adoption of financial instruments amendments (Note 1) - - ) Net income Common dividends ) ) ) Preferred dividends ) ) ) Share issue expenses ) (5 ) ) Balance at end of year Accumulated other comprehensive income (loss) (Note 19) Balance at beginning of year, as previously reported ) Other comprehensive income due to reporting-period alignment of U.S. entities (Note 1) - - Transition adjustment on adoption of financial instruments amendments (Note 1) - - Other comprehensive income (loss) for the year ) ) Balance at end of year Retained earnings and accumulated other comprehensive income Total shareholders’ equity $ $ $ Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 6 Consolidated Statement of Comprehensive Income For the years ended October 31 (millions of Canadian dollars) Net income $ $ $ Other comprehensive income (loss), net of income taxes Change in unrealized gains (losses) on available-for-sale securities, net of hedging activities1 ) Reclassification to earnings of net losses (gains) in respect of available-for-sale securities2 ) 9 Net change in unrealized foreign currency translation gains (losses) on investments in subsidiaries, net of hedging activities3,4 ) ) ) Change in net gains (losses) on derivative instruments designated as cash flow hedges5 Reclassification to earnings of net losses (gains) on cash flow hedges6 ) Comprehensive income (loss) for the year $ $ $ 1 Net of income tax recovery of $22 million (2010 - income tax provision of $229 million). 2 Net of income tax provision of $17 million (2010 - income tax recovery of $5 million). 3 Net of income tax provision of $118 million (2010 - income tax provision of $316 million). 4 Includes $332 million of after-tax gains arising from hedges of the Bank's investment in foreign operations (2010 - after-tax gains of $867 million). 5 Net of income tax provision of $353 million (2010 - $865 million). 6 Net of income tax provision of $281 million (2010 - $447 million). Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 7 Consolidated Statement of Cash Flows For the years ended October 31 (millions of Canadian dollars) Cash flows from (used in) operating activities Net income $ $ $ Adjustments to determine net cash flows from (used in) operating activities Provision for credit losses Restructuring costs (Note 24) - 17 36 Depreciation (Note 10) Amortization of other intangibles Net securities losses (gains) ) ) Net gain on securitizations (Note 5) Equity in net income of an associated company ) ) ) Non-controlling interests Future income taxes (Note 25) ) 98 Changes in operating assets and liabilities Current income taxes receivable and payable ) Interest receivable and payable (Notes 11, 13) ) 20 Trading securities ) ) Derivative assets ) ) Derivative liabilities ) Other ) Net cash from (used in) operating activities ) Cash flows from (used in) financing activities Change in deposits Change in securities sold short ) Change in securities sold under repurchase agreements ) Issue of subordinated notes and debentures (Note 14) - - Repayment of subordinated notes and debentures (Note 14) Repayment or redemption of liability for preferred shares and capital trust securities (Notes 15, 16) ) ) 1 Translation adjustment on subordinated notes and debentures issued in a foreign currency and other ) ) Common shares issued (Note 18) Sale of treasury shares (Note 18) Purchase of treasury shares (Note 18) Dividends paid ) ) ) Net proceeds from issuance of preferred shares (Note 18) - - Net cash from (used in) financing activities Cash flows from (used in) investing activities Interest-bearing deposits with banks ) ) ) Activity in available-for-sale and held-to-maturity securities Purchases ) ) ) Proceeds from maturities Proceeds from sales Net change in loans, net of securitizations ) ) ) Proceeds from loan securitizations (Note 5) Net purchases of premises, equipment, and other depreciable assets ) ) ) Securities purchased under reverse repurchase agreements ) ) Net cash acquired (paid) for acquisitions (Note 8) ) - Net cash from (used in) investing activities ) ) ) Effect of exchange rate changes on cash and due from banks ) ) ) Net increase in cash and due from banks 86 Impact due to reporting-period alignment of U.S. entities (Note 1) - - ) Cash and due from banks at beginning of year Cash and due from banks at end of year $ $ $ Supplementary disclosure of cash flow information Amount of interest paid during the year $ $ $ Amount of income taxes paid (refunded) during the year ) Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 8 Notes to Consolidated Financial Statements NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying Consolidated Financial Statements and accounting principles followed by The Toronto-Dominion Bank and its subsidiaries (the Bank), including the accounting requirements of the Office of the Superintendent of Financial Institutions Canada (OSFI), conform with Canadian generally accepted accounting principles (GAAP). Certain disclosures are included in the Management’s Discussion and Analysis (MD&A) as permitted by GAAP and are discussed in the Managing Risk section of the 2011 MD&A. These disclosures are shaded in the 2011 MD&A and form an integral part of the 2011 Consolidated Financial Statements. The 2011 Consolidated Financial Statements include all adjustments that are, in the opinion of management, necessary for a fair presentation of results for the periods presented. Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The significant accounting policies and practices followed by the Bank are: BASIS OF CONSOLIDATION The Consolidated Financial Statements include the assets, liabilities, results of operations, and cash flows of the Bank and its subsidiaries and certain variable interest entities (VIEs) after elimination of intercompany transactions and balances. Subsidiaries are corporations or other legal entities controlled by the Bank. VIEs are described in Note 6. The Bank uses the purchase method to account for all business acquisitions. When the Bank does not own all of the equity of the subsidiary, the minority shareholders’ interest is disclosed in the Consolidated Balance Sheet as non-controlling interest in subsidiaries and the income accruing to the minority interest holders, net of tax, is disclosed as a separate line item in the Consolidated Statement of Income. The proportionate consolidation method is used to account for investments in which the Bank exercises joint control. Only the Bank’s specific pro-rata share of assets, liabilities, income, and expenses is consolidated. Entities over which the Bank has significant influence are accounted for using the equity method of accounting. The Bank’s share of earnings, gains and losses realized on disposition, and write-downs to reflect other-than-temporary impairment in the value of such entities is reported in the Consolidated Statement of Income. The Bank’s equity share in TD Ameritrade’s earnings is reported on a one month lag basis. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS The preparation of the Consolidated Financial Statements requires management to make estimates and assumptions based on information available as at the date of the financial statements. Actual results could materially differ from those estimates. Loan losses, fair value of certain financial instruments, consolidation of VIEs, income taxes, securitizations, valuation of goodwill and other intangibles, pensions and post-retirement benefits, and contingent liabilities are areas where management makes significant estimates that are dependent on significant assumptions in determining the amounts to be recorded in the Consolidated Financial Statements. TRANSLATION OF FOREIGN CURRENCIES Monetary assets and liabilities denominated in foreign currencies are translated at exchange rates prevailing at the balance sheet date and non-monetary assets and liabilities are translated at historical exchange rates. Foreign currency income and expenses are translated at average exchange rates prevailing throughout the year. Unrealized translation gains and losses and all realized gains and losses are included in non-interest income except for available-for-sale securities where unrealized translation gains and losses are recorded in other comprehensive income until the asset is sold or becomes impaired. For self-sustaining foreign currency denominated operations, all assets and liabilities are translated at exchange rates in effect at the balance sheet date and all income and expenses are translated at average exchange rates for the year. Unrealized translation gains and losses relating to the Bank’s self-sustaining operations, net of any offsetting gains or losses arising from hedges of these positions, and applicable income taxes, are included in other comprehensive income. The accumulated translation gains or losses are included in non-interest income either on disposal of the investments or upon the reduction in the net investment as a result of capital transactions such as dividend distributions. The investment balance of a foreign entity accounted for by the equity method is translated into Canadian dollars, prior to the application of the equity method, with any exchange gains or losses recognized in non-interest income. CASH AND DUE FROM BANKS Cash and due from banks consist of cash and amounts due from banks which are issued by investment grade financial institutions. These amounts are due on demand or have an original maturity of three months or less. REVENUE RECOGNITION Investment and securities services income include asset management fees, administration and commission fees, and investment banking fees. Asset management fees and administration and commission fees include income from investment management and related services, custody and institutional trust services and brokerage services, which are recognized as income over the period in which the related service is rendered. Investment banking fees including advisory fees, are recognized as income when earned, and underwriting fees, net of syndication expenses, are recognized as income when the Bank has rendered all services to the issuer and is entitled to collect the fee. Card services income including interchange income from credit and debit cards and annual fees, are recognized as earned, except for annual fees, which are recognized over a 12-month period. Service charges and trust fee income are recognized as earned. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS & NOTES 9 Revenue recognition policies related to financial instruments and insurance are described in the accounting policies below. SPECIFIC ACCOUNTING POLICIES To facilitate a better understanding of the Bank’s Consolidated Financial Statements, significant accounting policies are disclosed in the notes, where applicable, with related disclosures. A listing of all the notes is as follows: Note Topic Page 2 Fair Value of Financial Instruments 11 3 Securities 19 4 Loans, Impaired Loans and Allowance for Credit Losses 23 5 Loan Securitizations 29 6 Variable Interest Entities 30 7 Derivatives 31 8 Acquisitions and Other 41 9 Goodwill and Other Intangibles 42 10 Land, Buildings, Equipment, and Other Depreciable Assets 43 11 Other Assets 43 12 Deposits 43 13 Other Liabilities 44 14 Subordinated Notes and Debentures 44 15 Liability for Preferred Shares 45 16 Capital Trust Securities 46 17 Non-Controlling Interests in Subsidiaries 49 18 Share Capital 49 19 Accumulated Other Comprehensive Income (Loss) 52 20 Trading-Related Income 52 21 Insurance 52 22 Stock-Based Compensation 53 23 Employee Future Benefits 54 24 Integration and Restructuring Costs 58 25 Income Taxes 59 26 Earnings Per Share 60 27 Segmented Information 62 28 Related-Party Transactions 64 29 Contingent Liabilities, Commitments, Guarantees, Pledged Assets, and Collateral 65 30 Interest Rate Risk 67 31 Credit Risk 69 32 Regulatory Capital 72 33 Risk Management 72 34 Transition to IFRS 72 35 Subsequent Event 80 CHANGES IN ACCOUNTING POLICIES Financial Instruments - 2009 Amendments Debt Securities Classified as Loans and Loans Classified as Trading In August 2009, the Accounting Standards Board (AcSB) of the Canadian Institute of Chartered Accountants (CICA) amended CICA Handbook Section 3855, Financial Instruments - Recognition and Measurement and CICA Handbook Section 3025, Impaired Loans (the 2009 Amendments). The 2009 Amendments changed the definition of a loan such that certain debt securities may be classified as loans if they do not have a quoted price in an active market and it is not the Bank’s intent to sell the securities immediately or in the near term. Debt securities classified as loans are assessed for impairment using the incurred credit loss model of CICA Handbook Section 3025. Under this model, the carrying value of a loan is reduced to its estimated realizable amount when it is determined that it is impaired. Loan impairment accounting requirements are also applied to held-to-maturity financial assets as a result of the 2009 Amendments. Debt securities that are classified as available-for-sale continue to be written down to their fair value through the Consolidated Statement of Income when the impairment is considered to be other than temporary; however, the impairment loss can be reversed if the fair value subsequently increases and the increase can be objectively related to an event occurring after the impairment loss was recognized. As a result of the 2009 Amendments, the Bank reclassified certain debt securities from available-for-sale to loans effective November 1, 2008 at their amortized cost as of that date. To be eligible for reclassification, the debt securities had to meet the amended definition of a loan on November 1, 2008. Prior to the reclassification, the debt securities were accounted for at fair value with changes in fair value recorded in other comprehensive income. After the reclassification, they are accounted for at amortized cost using the effective interest rate method. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 10 In addition, the Bank also reclassified held-to-maturity securities that did not have a quoted price in an active market to loans as required by the 2009 Amendments. The securities were accounted for at amortized cost both before and after the reclassification. The following table shows carrying values of the reclassified debt securities as at October 31, 2008 and November 1, 2008. Debt Securities Reclassified to Loans (millions of Canadian dollars) Amount Available-for-sale debt securities reclassified to loans1 Non-agency collateralized mortgage obligation portfolio $ Corporate and other debt Held-to-maturity debt securities reclassified to loans U.S. federal, state and municipal government and agencies debt 69 Other OECD government-guaranteed debt Other debt securities Total carrying value of debt securities reclassified to loans on October 31, 2008 Transition adjustment for change in measurement basis, pre tax2 Gross amount of debt securities classified as loans on November 1, 2008 Transition adjustment for recognition of a general allowance, pre tax3 ) Net carrying value of debt securities classified as loans on November 1, 2008 $ 1 Prior to the reclassification, the debt securities were accounted for at fair value with changes in fair value recorded in other comprehensive income. After the reclassification, the debt securities are accounted for at amortized cost. 2 $563 million after tax. 3 $59 million after tax. In addition, the 2009 Amendments required loans for which the Bank has the intention to sell immediately or in the near term to be classified as trading. As a result, they are accounted for at fair value, with changes in fair value recorded in the Consolidated Statement of Income. Prior to the adoption of the 2009 Amendments, these loans were accounted for at amortized cost. These loans are recorded in residential mortgages and business and government loans on the Consolidated Balance Sheet. This change did not have a material impact on the financial position, cash flows, or earnings of the Bank. Alignment of Reporting Period of U.S. Entities Effective April 30, 2009, the reporting periods of TD Bank, N.A., which currently operates as TD Bank, America’s Most Convenient Bank, were aligned with the reporting period of the Bank to eliminate the one month lag in financial reporting. Prior to April 30, 2009, the reporting period of TD Bank, N.A. was included in the Bank’s financial statements on a one month lag. In accordance with the CICA Handbook Section 1506, Accounting Changes, this alignment is considered a change in accounting policy. The Bank has assessed that the impact to prior periods is not material and therefore, an adjustment was made to opening retained earnings of fiscal 2009, to align the reporting period of TD Bank, N.A. to that of the Bank’s reporting period. Accordingly, the results of TD Bank, N.A. for the twelve months ended October 31, 2011, 2010, and 2009 have been included with the results of the Bank for the twelve months ended October 31, 2011, 2010, and 2009. The one month impact of aligning the reporting period of U.S. entities has been included directly in retained earnings and not in the Consolidated Statement of Income. FUTURE ACCOUNTING AND REPORTING CHANGES Transition to International Financial Reporting Standards The Bank, a publicly accountable entity, is transitioning from Canadian GAAP to International Financial Reporting Standards (IFRS), effective for interim and annual periods beginning in the first quarter of fiscal 2012. Please refer to Note 34 of the Consolidated Financial Statements for the IFRS opening Consolidated Balance Sheet as at November 1, 2010 (IFRS opening Consolidated Balance Sheet) and related disclosures including a summary of the Bank’s first-time adoption transition elections under IFRS 1 and other significant differences between Canadian GAAP and IFRS. These disclosures form the starting point for the Bank’s financial reporting under IFRS and have been provided to allow a better understanding of the expected effect on the consolidated financial statements as a result of the adoption of IFRS. The interim and annual fiscal 2012 Consolidated Financial Statements will also include fiscal 2011 comparatives, related transitional reconciliations and note disclosures. IFRS uses a conceptual framework similar to Canadian GAAP; however, certain differences exist related to items such as recognition, measurement, and disclosure; certain of which may have a significant impact on the Bank’s accounting policies. NOTE 2 FAIR VALUE OF FINANCIAL INSTRUMENTS Certain financial instruments are carried on the balance sheet at their fair value. These financial instruments include securities and loans held in the trading portfolio, securities and loans designated as trading under the fair value option, securities classified as available-for-sale, derivative financial instruments, certain deposits classified as trading, and obligations related to securities sold short. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 11 DETERMINATION OF FAIR VALUE The fair value of a financial instrument on initial recognition is normally the transaction price, i.e. the fair value of the consideration given or received. The best evidence of fair value is quoted prices in active markets, and is based on bid prices for financial assets, and offered prices for financial liabilities. When financial assets and liabilities have offsetting market risks, the Bank uses mid-market prices as a basis for establishing fair values for the offsetting risk positions and applies the bid or offered price to the net open position, as appropriate. When there is no active market for the instrument, the fair value may be based on other observable current market transactions involving the same instrument, without modification or repackaging, or is based on a valuation technique which maximizes the use of observable market inputs. These techniques include comparisons with similar instruments where market observable prices exist, discounted cash flow analysis, option pricing models, and other valuation techniques commonly used by market participants. For certain financial instruments, fair values may be determined in whole or in part by using valuation techniques, such as internally developed valuation models, which may incorporate non-observable market inputs. If there is a difference between the value based on a valuation technique which includes inputs from observable markets, and the initial transaction price, the difference is referred to as inception profit or loss, and is recognized into income upon initial recognition of the instrument. When an instrument is measured using a valuation technique that utilizes significant non-observable market inputs, it is initially valued at the transaction price, which is considered the best estimate of fair value. Subsequent to initial recognition, any difference between the transaction price and the value determined by the valuation technique at initial recognition is recognized into income as non-observable inputs become observable. If the fair value of a financial asset measured at fair value becomes negative, it is recorded as a financial liability until either its fair value becomes positive, at which time it is recorded as a financial asset, or until it is extinguished. VALUATION ADJUSTMENTS The Bank recognizes various types of valuation adjustments to account for system limitations or measurement uncertainty in determining fair value when using valuation techniques. Valuation adjustments reflect the Bank’s assessment of factors that market participants would use in pricing the asset or liability. These include, but are not limited to, the unobservability of inputs used in the pricing model, or assumptions about risk, such as creditworthiness of each counterparty and risk premiums that market participants would require given the inherent risk in the pricing model. METHODS AND ASSUMPTIONS The Bank calculates fair values based on the following methods of valuation and assumptions: Financial Instruments Whose Carrying Value Approximates Fair Value For certain financial assets and financial liabilities that are short term in nature or contain variable rate features, fair value is based on the appropriate prevailing interest rates and/or credit curves. The fair value of cash and due from banks, interest-bearing deposits with banks, customers’ liability under acceptances, acceptances, securities purchased under reverse repurchase agreements, and obligations related to securities sold under repurchase agreements, are considered to approximate carrying value. Government and Government-related Securities The fair value of Canadian government debt securities is primarily based on quoted prices in active markets, where available. Where quoted prices are not available, valuation techniques such as discounted cash flow models may be used, which maximize the use of observable inputs such as government yield curves. The fair value of U.S. federal and state government, as well as agency debt securities, is determined by reference to recent transaction prices, broker quotes or third-party vendor prices. Brokers or third-party vendors may use a pool-specific valuation model to value these securities. Observable market inputs to the model include To Be Announced (TBA) market prices, the applicable indices, and metrics such as the coupon, maturity, and weighted average maturity of the pool. U.S. municipal government securities are valued using inputs obtained from a widely accepted comprehensive U.S. municipal reference database, MuniView. Inputs include reported trades, material event notices, and new issuance data. Other inputs used in the valuation model include, but are not limited to, indexed yield curves and trading spreads. The fair value of residential mortgage-backed securities is primarily determined using valuation techniques, such as the use of option-adjusted spread (OAS) models which include inputs such as prepayment rate assumptions related to the underlying collateral. Observable inputs include, but are not limited to, indexed yield curves, and bid-ask spreads. Other inputs may include volatility assumptions derived using Monte Carlo simulations and take into account factors such as counterparty credit quality, liquidity and concentration. Other Debt Securities The fair value of corporate and other debt securities, including debt securities reclassified from trading, is primarily based on broker quotes, third-party vendor prices, or other valuation techniques, such as discounted cash flow techniques. Market inputs used in the valuation techniques or underlying third-party vendor prices or broker quotes include benchmark and government yield curves, credit spreads, and trade execution data. Asset-backed securities are primarily fair valued using third-party vendor prices. The third-party vendor employs a valuation model which maximizes the use of observable inputs such as benchmark yield curves and bid-ask spreads. The model also takes into account relevant data about the underlying collateral, such as weighted average terms to maturity and prepayment rate assumptions. Equity Securities The fair value of equity securities is based on quoted prices in active markets, where available. Where quoted prices in active markets are not readily available, or there is a wide bid-offer spread, fair value is determined based on quoted market prices for similar securities. If there are trading restrictions on the equity security held, a valuation adjustment is recorded against available prices to reflect the nature of the restriction. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 12 Retained Interests The methods and assumptions used to determine fair value of retained interests are described in Note 5, Loan Securitizations. Loans The estimated fair value of loans carried at amortized cost, other than debt securities classified as loans, reflects changes in market price that have occurred since the loans were originated or purchased, including changes in the creditworthiness. For fixed-rate performing loans, estimated fair value is determined by discounting the expected future cash flows related to these loans at current market interest rates for loans with similar credit risks. The fair value of loans is not adjusted for the value of any credit protection the Bank has purchased to mitigate credit risk. For floating rate performing loans, changes in interest rates have minimal impact on fair value since loans reprice to market frequently. On that basis, in the absence of deterioration in credit, fair value is assumed to approximate carrying value. At initial recognition, debt securities classified as loans do not include debt securities with quoted prices in active markets. Similar to other debt securities not classified as loans, when quoted market prices are not readily available, fair value is based on quoted market prices of similar securities, other third-party evidence or by using a valuation technique that maximizes the use of observable market inputs. If quoted prices in active markets subsequently become available, these are used to determine fair value for debt securities classified as loans. The fair value of loans carried at fair value, which includes trading loans and loans designated as trading under the fair value option, is determined using observable market prices, where available. Where the Bank is a market maker for loans traded in the secondary market, fair value is determined using executed prices, or prices for comparable trades. For those loans where the Bank is not a market maker, the Bank obtains broker quotes from other reputable dealers. The prices are corroborated as part of the Bank’s independent review process, which may include using valuation techniques or obtaining consensus or composite prices from pricing services. Derivative Financial Instruments The fair value of exchange-traded derivative financial instruments is based on quoted market prices. The fair value of over-the-counter (OTC) derivative financial instruments is estimated using well established valuation techniques, such as discounted cash flow techniques, Black-Scholes model, and Monte Carlo simulation. The valuation models incorporate prevailing market rates and prices of underlying instruments with similar maturities and characteristics. Prices derived by using models are recorded net of valuation adjustments. The inputs used in the valuation models depend on the type of derivative and the nature of the underlying instrument and are specific to the instrument being valued. Inputs can include, but are not limited to, interest rate yield curves, foreign exchange rates, dividend yield projections, recovery rates, volatilities, spot prices, and correlation. A credit risk valuation adjustment (CRVA) is recorded against the model value of OTC derivatives to account for the uncertainty that either counterparty in a derivative transaction may not be able to fulfill its obligations under the transaction. In determining CRVA, the Bank takes into account master netting agreements and collateral, and considers the creditworthiness of the counterparty and the Bank itself, in assessing potential future amounts owed to, or by the Bank. As at October 31, 2011, the CRVA recorded against the model value of OTC derivatives was $183 million (2010 - $178 million). In the case of defaulted counterparties, a specific provision is established to recognize the estimated realizable value, net of collateral held, based on market pricing in effect at the time the default is recognized. In these instances, the estimated realizable value is measured by discounting the expected future cash flows at an appropriate effective interest rate immediately prior to impairment, after adjusting for the value of collateral. Deposits The estimated fair value of term deposits is determined by discounting the contractual cash flows using interest rates currently offered for deposits with similar terms. For deposits with no defined maturities, the Bank considers fair value to equal carrying value, which is equivalent to the amount payable on the balance sheet date. For trading deposits, fair value is determined using discounted cash flow valuation techniques which maximize the use of observable market inputs such as benchmark yield curves and foreign exchange rates.The Bank considers the impact of its own creditworthiness in the valuation of these deposits by reference to observable market inputs. Obligations Related to Securities Sold Short The fair value of these obligations is based on the fair value of the underlying securities, which can include equity or debt securities. As these obligations are fully collateralized, the method used to determine fair value would be the same as that of the relevant underlying equity or debt securities. Subordinated Notes and Debentures The fair values of subordinated notes and debentures are based on quoted market prices for similar issues or current rates offered to the Bank for debt of equivalent credit quality and remaining maturity. Liabilities for Preferred Shares and Capital Trust Securities The fair values for preferred share liabilities and capital trust securities are based on quoted market prices of the same or similar financial instruments. Management validates that the estimates of fair value are reasonable using a process of obtaining multiple quotes of external market prices and values of inputs. Management consistently applies valuation models and controls over a period of time in the valuation process. The valuations are also validated by past experience and through actual cash settlement under the contract terms. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 13 The fair values in the following table exclude the value of assets that are not financial instruments, such as land, buildings and equipment, as well as goodwill and other intangible assets, including customer relationships, which are of significant value to the Bank. Financial Assets and Liabilities (millions of Canadian dollars) Carrying value Fair value Carrying value Fair value FINANCIAL ASSETS Cash and due from banks $ Interest-bearing deposits with banks Trading securities1 Government and government-related securities $ Other debt securities Equity securities Retained interests Total trading securities $ Available-for-sale securities Government and government-related securities $ Other debt securities Equity securities Debt securities reclassified from trading2 Total available-for-sale securities3 $ Held-to-maturity securities Government and government-related securities $ Other debt securities Total held-to-maturity securities $ Securities purchased under reverse repurchase agreements $ Loans1 Customers’ liability under acceptances Derivatives Other assets FINANCIAL LIABILITIES Deposits $ Trading deposits Acceptances Obligations related to securities sold short Obligations related to securities sold under repurchase agreements Derivatives Other liabilities Subordinated notes and debentures Liability for preferred shares and capital trust securities 32 53 1 Trading securities and loans include securities and loans, respectively designated as trading under the fair value option. 2 Includes fair value of government and government-insured securities as at October 31, 2011, of nil (2010 - $18 million) and other debt securities of $1,986 million (2010 - $4,210 million). 3 As at October 31, 2011, certain securities in the available-for-sale portfolio with a carrying value of $1,742 million (2010 - $2,004 million) do not have quoted market prices and are carried at cost. The fair value of these certain securities was $1,858 million (2010 - $2,172 million) and is included in the table above. Fair Value Hierarchy CICA Handbook Section 3862 requires disclosure of a three-level hierarchy for fair value measurements based upon transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: Level 1: Fair value is based on quoted market prices in active markets for identical assets or liabilities. Level 1 assets and liabilities generally include debt and equity securities and derivative contracts that are traded in an active exchange market, as well as certain Canadian and U.S. treasury bills and other Canadian and U.S. government and agency mortgage-backed securities that are highly liquid and are actively traded in OTC markets. Level 2: Fair value is based on observable inputs other than Level 1 prices, such as quoted market prices for similar (but not identical) assets or liabilities in active markets, quoted market prices for identical assets or liabilities in markets that are not active, and other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2 assets and liabilities include debt securities with quoted prices that are traded less frequently than exchange-traded instruments and derivative contracts whose value is determined using valuation techniques with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. Level 2 assets and liabilities generally include Canadian and U.S. government securities, Canadian and U.S. agency mortgage-backed debt securities, corporate debt securities, certain derivative contracts, and certain trading deposits. Level 3: Fair value is based on non-observable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Financial instruments classified within Level 3 of the fair value hierarchy are initially fair valued at their transaction price, which is considered the best estimate of fair value. After initial measurement, the fair value of Level 3 assets and liabilities is determined using valuation models, discounted cash flow methodologies, or similar techniques. Level 3 assets and liabilities primarily include retained interests in loan securitizations and certain derivative contracts. TD BANK GROUP • 2011CONSOLIDATED FINANCIAL STATEMENTS AND NOTES 14 The following table presents as at October 31, 2011 and 2010, the level within the fair value hierarchy for each of the financial assets and liabilities measured at fair value: Fair Value Hierarchy for Financial Assets and Liabilities Measured at Fair Value (millions of Canadian dollars) Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total FINANCIAL ASSETS Trading securities1 Government and government-related securities Canadian government debt Federal $ $ $
